Citation Nr: 1012853	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He died in February 2003.  The appellant is his surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and May 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The April 2003 rating decision denied 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C.A. § 
1318.  The May 2003 rating decision denied service 
connection for posttraumatic stress disorder (PTSD) and 
tinnitus, for purposes of accrued benefits.  

This case was previously before the Board in August 2007 and 
was remanded for the purpose of affording the appellant 
another Board hearing (due to an inaudible transcript).  In 
November 2007 the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In a February 2008 decision, the Board denied service 
connection for the cause of the Veteran's death, DIC 
pursuant to 38 U.S.C.A. § 1318, accrued benefits based on a 
pending claim of entitlement to service connection for PTSD, 
and accrued benefits based on a pending claim of entitlement 
to service connection for tinnitus.

The Appellant appealed the February 2008 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties submitted a Joint Motion for Partial Remand 
(Joint Motion) in November 2009.  By order dated in November 
2009, the Court granted the Joint Motion.  The appeal as to 
the issue of DIC pursuant to 38 U.S.C.A. § 1318 was 
dismissed.  That part of the February 2008 decision that 
denied entitlement to service connection for the cause of 
the Veteran's death, accrued benefits based on a pending 
claim of entitlement to service connection for PTSD, and 
accrued benefits based on a pending claim of entitlement to 
service connection for tinnitus, was remanded for compliance 
with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion observed, in essence, that VA was required 
to obtain additional VA treatment records that the appellant 
had identified and authorized VA to obtain.  These treatment 
records were from the Marlin, Texas, VA Medical Center 
(VAMC) from August 2002; the College Station, Texas, VAMC 
from April 2001 to June 2001; the Temple, Texas, VAMC from 
November 2002; and the Houston, Texas, VAMC from 1980 to 
2003.  

The Joint Motion observed that the Board's February 2008 
decision conceded that the appellant was not provided VCAA 
notice as to her accrued benefit claims, but found that this 
did not prejudice her.  

In this regard, the Joint Motion first observed, in essence, 
that although the Veteran was not diagnosed with PTSD during 
his lifetime, he was diagnosed with atypical anxiety 
disorder with features of PTSD.  Thus, the Board's February 
2008 decision erred by limiting the Veteran's accrued 
benefits claim to service connection for PTSD, and then 
finding that his lack of diagnosis of PTSD rendered any VCAA 
notice deficiency moot.  The Joint Motion stated that on 
remand the Board should consider whether the appellant would 
be entitled to accrued benefits for an alternative condition 
within the scope of the claim filed for service connection 
for PTSD.  

The Joint Motion further stated, in essence, that the 
Board's February 2008 decision provided an inadequate 
statement of reasons or bases for its finding that the 
appellant exhibited actual knowledge of the information and 
evidence necessary to substantiate her accrued benefits 
claims.  

In light of the foregoing, the Board finds that these claims 
require additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied respect to the 
appellant's claims for service 
connection for the cause of the 
Veteran's death, to include as 
consistent with Hupp v. Nicholson, 21 
Vet. App. 342 (2007), and the claims 
for entitlement to accrued benefits for 
service connection for a psychiatric 
disorder, and accrued benefits for 
service connection for tinnitus.  See 
also 38 C.F.R. § 3.159.  VCAA notice as 
described above should be issued to the 
Veteran's most recent address of 
record.  The VCAA notice as to the 
claim for service connection for the 
cause of the Veteran's death must 
include: (1) a list of the disabilities 
for which the Veteran was service- 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The VCAA notice as 
to the claims for entitlement to 
accrued benefits for service connection 
for a psychiatric disability, and 
accrued benefits for service connection 
for tinnitus, must satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain and associate with the claims 
file the Veteran's treatment records 
from the Marlin, Texas, VAMC from August 
2002; the College Station, Texas, VAMC 
from April 2001 to June 2001; the 
Temple, Texas, VAMC from November 2002; 
and the Houston, Texas, VAMC from 1980 
to 2003.

If it becomes reasonably certain that 
such records do not exist or that 
further efforts to obtain them would be 
futile, it should so be noted in the 
claims file.  

3.  Then, readjudicate the appellant's 
claims.  If any of the benefits sought 
on appeal remains denied, the appellant 
and her representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


